1. Zimbabwe
The next item is six motions for a resolution on Zimbabwe.
author. - (NL) Mr President, Zimbabwe's President Mugabe was once the hero of the liberation struggle. Thanks to him former Southern Rhodesia gave way to a new state of Zimbabwe which gave a democratic voice to the black majority population, after the end of British colonial rule and in the teeth of a white-led policy of apartheid which rebelled against that colonial authority.
For years Mugabe was an incredibly moderate ruler. He did not pursue the pressing imperative of redistributing land ownership. He was radical only in his objection to homosexuals. Only when he was in danger of losing power did he remember his earlier promises about land reform. Since then his ill-considered actions have reduced his country's economy to total ruin. The redistribution of agricultural land did not follow a proper plan, but was done entirely arbitrarily, with his most aggressive supporters grabbing the land for themselves.
Worse still is the way he has treated his political opponents. They have been relentlessly intimidated and attacked but have so far managed to survive. Last time elections were held there was already the suspicion that the results were rigged. This time the opposition won the parliamentary elections, but it seems that the proposed recount is designed to rob them of their victory. The result of the presidential election has been kept secret for a full month already, so the size of Mugabe's defeat remains unknown.
In the last few days he has declared enthusiastically that he will never change anything in his country. He can only make good that promise by violence and oppression. He will do it using a shipload of imported Chinese arms. Given these circumstances it is reasonable for the outside world to concern itself with this domestic conflict. Support for refugees, support for the opposition and pressure on the ruling party are essential ways of achieving what Mugabe himself always claimed to want, namely political power for the majority.
author. - Mr President, can I first of all express my disappointment that the Council is not represented for this important debate.
It is almost a month since elections were held in Zimbabwe. There can be little doubt that those elections were won by the Movement for Democratic Change. Mugabe and his henchmen should now be out of office, but we have heard virtually nothing about the election results except that Mugabe's people are once more reacting with violence and are desperately trying to fix the election outcome.
For years now, we have pointed to Zimbabwe as the great shame on the face of Africa, a testimony to the effects of tyranny, corruption and exploitation by one man's appalling regime. Mugabe has destroyed a once prosperous country. Yet, during this time, over all those years, other African leaders have stood by and either done nothing or else they have applauded the tyrant whenever they had the opportunity. What a disgrace! And what a scandal this has been. And what a tragedy - not just for the people of Zimbabwe, but for Africa.
For all those years, the first key to Zimbabwe's fate has been held by South Africa, yet Thabo Mbeki has not only failed properly to discharge his responsibilities as a mediator but he has blatantly sided with Mugabe. The world watched dumbstruck when Mbeki announced a few days ago that there was no crisis in Zimbabwe, just normal electoral politics.
While the EU has at least imposed targeted sanctions on the Mugabe regime, it went out of its way to ensure that no one took them seriously, even inviting Mugabe, banned from travel to EU countries, to its EU-Africa Summit in Lisbon last December for reasons that were wholly false. What diplomatic or economic effort has really been made to persuade other African countries to do the decent thing over Zimbabwe? The answer is very little.
Well, there is still time to do the right thing. Jacob Zuma, the ANC leader, has now called for action on Zimbabwe. In our motion for a resolution today we are calling on men of goodwill in the governing Zanu-PF in Zimbabwe to see the light and recognise that a transformation is on the way.
Now is the time for us to make our voice heard. Let us bring about that democratic change that at last is required for the sake of the people of Zimbabwe.
author. - (PL) Mr President, both the political situation and internal security in Zimbabwe took a sudden turn for the worse after the March parliamentary and presidential elections in that country. The very fact that the results of the elections have not yet been announced illustrates the breakdown of the rule of law and it also shows the totalitarian nature of authority in that African state.
Today, in Africa, democracy itself is under serious threat. The regime has again used force against the opposition and against the democratic aspirations of Zimbabwe's inhabitants. For this reason a decisive reaction is needed from the European Union and this should include our Parliament. We should react to the situation, but we should also condemn the action of China, which, by sending a cargo ship full of arms to the African coast, is trying to support the Mugabe regime.
For this reason I am pleased to support the clause in our joint motion for a resolution calling on China to stop sending arms to Zimbabwe. Only in this way will it be possible to reduce the number of victims of the state terror to which the citizens of that country are being subjected.
author. - Mr President, following many years of British colonial rule and a period of apartheid dictatorship by Ian Smith, the then Rhodesia, now Zimbabwe, was led to independence by a group of freedom-fighting persons, including Mr Mugabe.
Nobody can deny the contribution of these people to achieving freedom for Zimbabwe but, as is so often the case, excessive and long-lasting power, along with opportunism and an uncontrolled appetite for personal materialistic gain, soon corrupted the altruistic spirit of freedom and democracy and turned the ruling regime of Mugabe into an oppressive governing body with no forward vision and with excessive totalitarian manifestations. The result has been the international isolation of Zimbabwe and the continuing slide of the state into poverty and corruption misery.
In the recent elections the people of Zimbabwe demonstrated their desire for a much-needed change, but the Mugabe regime does not want to relinquish power and it is now seriously risking throwing the country into anarchy and civil war.
Through this motion for a resolution we are sending the message that the wish of the people of Zimbabwe, expressed through the electoral process, must be respected. We are also making sure that those in Africa who say that they really care about the situation in Zimbabwe fully assume their responsibilities, view the reality of the situation, assess Mugabe, not as he was many years ago but as he is today, and act decisively to bring about democratic transition in Zimbabwe.
author. - (ES) Mr President, in the light of events, I feel that the situation in Zimbabwe certainly deserves our consideration at this urgent sitting. I therefore add my voice, how could I not, to the voices of those who have already condemned the violence on the part of government forces against opposition groups, journalists and human rights supporters
I also hope that this resolution will at least help to support those who are trying from inside and outside the country to restore democratic process to the situation.
However, there is one particular point to which I would like to draw attention and it concerns the famous case of the Chinese vessel An Yue Jiang, carrying 77 tonnes of arms and munitions destined for Zimbabwe, which was forced to leave the South African port of Durban after dockworkers refused to unload the cargo and a court ruled that the arms could not be transported through South Africa.
According to my information, the vessel is now seeking another port at which to offload its cargo, although it seems, in view of the opposition in the area to accepting the shipment, that the vessel might return to China without accomplishing its mission.
Once again, it is clear that the vessel should never have been allowed to sail and that all governments need to get together to devise an international treaty on arms transfers as soon as possible because, unfortunately, there are many places in the world like Zimbabwe, which should never be allowed to receive arms or munitions of any description.
Let this example act as a spur towards the negotiation of a forceful and legally binding ATT (Arms Trade Treaty), which so many NGOs in the IANSA network have been calling for for years, as indeed has this Parliament.
on behalf of the PPE-DE Group. - Mr President, it will shortly be a month since presidential elections took place in Zimbabwe. Surely this was ample time to count the vote and announce the result. Currently a recount continues in 23 constituencies at the request of the ruling Zanu-PF Party. There are serious concerns regarding how ballot boxes have been stored and it cannot be ruled out that ballot papers are being tampered with in the process of this recount. Exit polls suggested that a second round would be necessary in the presidential race. If Mr Mugabe now announces his victory, it must be questioned. Let us hope that a second round will indeed take place.
However, the international community must keep up the pressure to ensure that this round is as free and fair as possible. Election observers and foreign journalists must be allowed into the country. In the longer term, reforms - including the creation of an independent electoral commission - will be needed to ensure that such a farce can never be called a democratic election again.
on behalf of the PSE Group. - Mr President, the Constitution of Zimbabwe states that 'no person shall be subjected to torture or to inhuman or degrading punishment or other such treatment'.
The violations of national and international law are so numerous that there is simply no time even to count them here. I would like to address the following to two people: the Commissioner-General of Police, Augustine Chihuri, and army commander Constantine Chiwenga. Torture and other cruel, inhuman or degrading treatment or punishment are prohibited absolutely under international law: for example, under Article 5 of the African Charter of Human and People's Rights and Article 7 of the International Covenant on Civil and Political Rights. Zimbabwe is a state party of both instruments.
I call on you to bring an immediate end to human rights violations by police officers and soldiers, and I urge you to ensure that all allegations of police and military involvement in human rights abuses, including violent attacks on individuals, are promptly, independently and impartially investigated.
on behalf of the ALDE Group. - (PL) Mr President, the dictatorial government of Mr Mugabe has transformed Zimbabwe from a country with a blossoming economy into a complete disaster. Inflation has reached 100 000% per annum. GNP has fallen by a third in the last few years and the decree on reducing prices by 50% has resulted in shops being empty. Recently every single company in the country has been nationalised. In addition, life expectancy in Zimbabwe is among the lowest in the world: 37 years for men and 34 for women. One quarter of the population is infected with HIV and about 80% live below the poverty line.
If we want changes in Zimbabwe to take place peacefully - and change is absolutely essential - then we have to ensure that this takes place through elections and not through bloody riots and revolution.
on behalf of the UEN Group. - (PL) Mr President, on 29 March 2008 presidential and local elections took place in Zimbabwe. However, no results have yet been announced.
The blockade on the publication of the results of the presidential elections and the accompanying repression of the opposition are an unacceptable form of stifling the democratic aspirations of the people of Zimbabwe. The fact that on 14 April 2008 the High Court in Zimbabwe rejected an urgent application from the opposition group, the Movement for Democratic Change, for the electoral commission to release the results of the elections shows the dependence of the judiciary on the current incumbent of the presidential office, Robert Mugabe, who is afraid of losing power.
We roundly condemn the breaches of human rights and the use of force against the opposition.
To supply arms to this country at this time is to encourage the possibility of an outbreak of civil war and is equally deserving of condemnation. For this reason, too, special appreciation is due to the port employees in South Africa, who refused to unload the arms sent from China to the security forces in Zimbabwe.
(NL) Mr President, how many times is it now that the human rights situation in Zimbabwe has featured on our agenda here as a matter for urgent debate? How many times have we stood here impotently railing against the way in which Mugabe oppresses his people? We have not always been unanimous about everything, but on Zimbabwe we do have some kind of consensus.
The disgraceful spectacle of the recent elections is proof yet again that this unscrupulous dictator does not give a damn about democracy. The policy of ethnic cleansing against white farmers continues unabated. Mugabe holds the opposition, the international community, and his own people in contempt. The weakest in Zimbabwe are the first to suffer, but we have known that for years.
And yet the European Community rolled out the red carpet for this man last December at the EU-African summit in Lisbon. Only Britain's Prime Minister Gordon Brown stuck to his guns and boycotted this unsavoury little get-together. We all know it, but the nub of the lamentable situation is this. Mugabe knows that he has support. He knows he is backed by a number of fellow-heads of state, or shall we say fellow-dictators in Africa, who dismiss any criticism of his criminal policy as 'neo-colonialism'. South Africa's role is especially perfidious here. Until such time as the African Union unequivocally condemns him, Mugabe will carry on with impunity.
Mugabe knows he also has the backing of China, which wants to take over Europe's role in Africa and does it by telling corrupt heads of state that China will not give them any grief about human rights and good governance. The Chinese regime is showing its true colours not only in Tibet, but also in Darfur and Zimbabwe. That is the essence of today's debate and it is the shared culpability of China and Africa which we must condemn and highlight more forcefully.
Mr President, events in Zimbabwe would be ridiculous if they were not so dramatic and could in fact become quite tragic.
What is the purpose of elections? The purpose is the democratic election of a government. This means the voting process must be free and fair, the votes must be counted, the results published and the people's choice respected. That is not the case in Mugabe's Zimbabwe.
The non-publication of results and the recount in the way it has been ordered are completely absurd. The international community must follow this attentively. We must listen to the warnings of religious leaders who appeal to our sense of responsibility since they are afraid that this could result in a very violent crisis of genocidal dimensions. This is also a test for international bodies and we must put pressure there - the SADC, the African Union and the UN.
Finally, concerning the Chinese vessel: there are reports that it may be going back to China, as Commissioner Michel informed us on Tuesday. However, we need confirmation, and I urge the Commission to put pressure on China - it must be a political decision and not just a decision of the shipping company.
(DE) Mr President, in the old Rhodesia there used to be a tourism poster urging people to 'Come to Rhodesia and see the ruins of Zimbabwe'. In later years, the slogan was turned around to make a double-edged joke: 'Come to Zimbabwe and see the ruins of Rhodesia'. Today the poster might well read: 'Come to Zimbabwe and see the ruins of Zimbabwe' - referring not to the famous stonework, but to ruined hopes of prosperity and democracy.
I believe the European Union has a duty to use the current situation - in which, despite manipulation of various kinds, the Zimbabwean Opposition's courage has, after all, won it a major victory - to advance democracy and the rule of law in this important African state. The people there have suffered enough. We must, however, find ways of supporting them that are not liable to be interpreted as neo-colonialism. So it is important that what we do should also have the backing of neighbouring countries and of the Zimbabwean people themselves.
That is why I welcome the first positive steps on the part of the African National Congress - although it needs to do more! That is why I particularly welcome the brave example set by the dockworkers. We need to state very clearly that it is the shared task of the European Union, the African Union and the various powers of southern Africa to ensure that the opportunity now created, following the elections, is properly used. Mr Mugabe already has his place in history; each day that passes merely makes it a less impressive one.
(SK) The opposition's fears that Robert Mugabe would decide to use force to cover up the defeat of his ruling party in the elections of 29 March have come to pass: 36 demonstrators were arrested during a peaceful march to protest against the delay in the announcement of the election results.
China's interest in Africa's oil is another problem facing the country, which is in a deep economic crisis, with hundreds of thousands of people leaving to find a better life elsewhere. In exchange for weapons, China supports corruption and a dictatorial regime, and is one of the largest trading partners of, and providers of aid to, Robert Mugabe's regime.
I agree with the European Parliament's resolution on Zimbabwe, which supports the opposition, condemns the frequent shows of racism by Robert Mugabe's supporters and calls on China to make amends.
Mr President, the people of Zimbabwe deserve justice and the rule of law. Last month's elections indicate the possible end of tyranny. I think the very fact that Mugabe's government has delayed acknowledging the result and is trying to recount the votes indicates - and is proof - that they feel themselves defeated.
I am especially worried about the widespread violence in the meantime, directed against supposed supporters of the opposition - people having been beaten up and killed just for differing in their views from the government positions. I would also like to mention the fact that this regime cannot survive without outside support, so the Chinese factor is very symbolic - the ships with armaments landing in African ports.
In theory, speaking time should be 'not more than two minutes' according to the Rules of Procedure, but I have a third speaker and I am quite willing for him to speak.
(PL) Mr President, I would like to add to what my fellow Members have said today about the issue of Zimbabwe being one that we cannot ignore. Europe has invested and continues to invest considerable funds in Africa with the good intention of establishing democracy there and raising the average person's standard of living. The example of Mugabe and Zimbabwe could infect other jumped-up bureaucrats in Africa and, even in those places where there is democracy but the opposition is armed with weapons from China or from some other representatives of the Socialist world, this poses a threat to these democracies and our task is to defend them. For this reason we cannot just let Zimbabwe get away with it and I believe these voices are right and should be heard throughout Africa.
Member of the Commission. - Mr President, I have followed with interest the debate in this House and I welcome the resolution that will be voted upon shortly.
First of all I would like to recall the Commission's continued commitment to the people of Zimbabwe. In this sense, I also would like to emphasise that the European Union remains the most important donor to Zimbabwe and we are willing to continue playing this role.
The situation in Zimbabwe, notably following the 29 March elections, is a major preoccupation and, like the European Parliament, the Commission follows events very closely. We are working closely with Member States, both in Zimbabwe and here in Europe, to coordinate action at the level of the European Union.
We believe that Zimbabweans and the neighbouring States are the main players in finding a solution to the crisis and consequently we encourage the regional peers of Zimbabwe to play a crucial role. Therefore the Commission supports ongoing regional efforts and the conclusions of the SADC summit, held on 13 April in Lusaka, calling for the release of the presidential election results and, in the event of a run-off, the appeal made to the Government of Zimbabwe to ensure a secure environment.
We also welcome the redeployment by the SADC of an electoral observation mission to cover the ongoing electoral process immediately and until its completion, while regretting that the EU has not been invited to deploy its own election observation mission.
In the framework of his participation in the SADC summit on poverty, held in Mauritius on 19 April, Commissioner Michel took the opportunity to meet most Presidents or Prime Ministers from SADC Member States to discuss the crisis in Zimbabwe. He thanked them for their efforts and encouraged them to strengthen their engagement to find acceptable solutions.
I would like to confirm the Commission's willingness to continue to make use of any opportunity for dialogue in order to find a solution to the Zimbabwe crisis. In the meantime, the Commission and Member States continue to provide unprecedented levels of humanitarian aid to Zimbabweans.
The debate is closed.
The vote will take place after the debates.